PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_JUD_01_ME_02_FR.txt. OPINION DISSIDENTE DE M. PESSOA

L'INCOMPÉTENCE.

I. — La compétence de la Cour ne peut résulter que des
articles 13 et 14 du Pacte ou de son Statut, qui sont ses lois
constitutionnelles.

D'après l’un et l’autre, pour que la Cour soit compétente,
il ne suffit pas que les Parties soient des Etats ou des Mem-
bres de la Société des Nations (articles 34 et 36 du Statut);
il est encore indispensable que l'affaire, par sa propre nature,
ait « un caractère international » et soit réglée par le droit
international (articles 13 et 14 du Pacte et 38 du Statut). Cette :
dernière condition a déjà été reconnue et proclamée plus d’une
fois par la Cour: Arrêts n° 2, pages 12 et 16; n° 13, pages
27 et 28, etc. Dans toutes les affaires entre deux États où l’un
a pris en mains la défense des intérêts de ses ressortissants,
par exemple dans les affaires du Wimbledon, Mavrommatis,
Haute-Silésie, etc., la Cour, pour prouver sa compétence, a
toujours relevé que l’objet du conflit était réglé par le droit
international et que la décision devait avoir pour but de faire
valoir des principes ou des actes de droit international. Or,
l'arrêt lui-même avoue que le différend franco-serbe « concerne

. exclusivement des rapports entre l’État emprunteur et des
personnes privées, c’est-à-dire des rapports qui, par eux-mêmes,
sont du domaine du droit interne ». (Page 18.)

Il m'a donc paru évident que la Cour n'était pas compétente
pour juger ce différend.

Si l'élargissement de la juridiction de la Cour est désirable,
il faut cependant commencer par modifier les lois d’où elle
tire cette juridiction. |
63 ARRÊT N° I4. — OPINION DISSIDENTE DE M. PESSÔA

2. — Pour justifier en l'espèce la compétence de la Cour,
l'arrêt explique (page 18) que, le Gouvernement serbe ayant
fait « valoir que le service des emprunts était effectué par lui
en pleine conformité avec les. obligations résultant des contrats,
ce point de vue. ne fut pas partagé par le Gouvernement
de la République française. A partir de ce moment, il y eut
donc entre les deux Gouvernements une divergence de vues... C’est
cette divergence de vues entre les deux Gouvernements, et non le
différend entre le Gouvernement serbe-croate-slovène et les
porteurs français des emprunts, que le compromis a soumis à
la Cour.»

Mais il n’y a aucune distinction entre cette divergence de vues
et «le différend du Gouvernement serbe avec les porteurs
français ».

La Serbie entendait que les services des emprunts fussent
faits en papier; les porteurs français en réclamaient le paiement
en or. oo |

Le Gouvernement français se décide à prendre fait et cause
pour les porteurs.

Quelle est la divergence de vues entre les deux Gouverne-
ments? La même, absolument la même qui existait entre la
Serbie et les porteurs: le Gouvernement serbe continue à défen-
dre le paiement en papier et le Gouvernement français, se
faisant l'écho des prétentions des porteurs, continue à exiger
le paiement en or que ceux-ci demandaient. Aucune différence.

L'identité en est tellement évidente que l’arrêt n’a pu s’em-
pêcher de la confesser (page 18): « ....au fond », dit-il, la
divergence entre les deux Gouvernements est « identique au dif-
férend qui existait déià entre le Gouvernement serbe-croate-
slovène et ses créanciers ».

Mais, si la divergence entre les deux Gouvernements est
identique au différend existant entre le Gouvernement serbe et
ses créanciers, différend qui, selon l'arrêt, « concerne .... exclusive-
ment des rapports .... du droit interne » (page 18) et échappe, en
conséquence, à la juridiction de la Cour, on ne voit pas pour-
quoi et comment la divergence entre les deux Gouvernements
pourrait être du domaine de cette juridiction.
64 ARRÊT N° I4. — OPINION DISSIDENTE DE M. PESSOA

3. — La Cour prétend maintenant que ce ne sont pas
seulement les questions de droit international qui peuvent lui
être soumises. Et en faveur de la nouvelle doctrine, elle invo-
que l'alinéa 2 de l’article 36 du Statut, d’après lequel les
États peuvent reconnaître comme obligatoire la juridiction de
la Cour sur les différends d'ordre juridique ayant pour objet
« la réalité de tout fait qui, s’il était établi, constituerait la
violation d’un engagement international » A l'appui de cette
disposition, la Cour fait observer que larticle 13 du Pacte
mentionne les différends susdits « parmi ceux qui sont généra-
lement susceptibles d’une solution arbitrale ou judiciaire ».

Mais, premièrement, la disposition de l’article 36, alinéa 2,
est restreinte au régime de la clause obligatoire, régime spécial,
si différent du régime normal que le Statut spécifie séparément
les cas de compétence dans l’un et dans l’autre (articles 36 et
38). En second lieu, il n’y a dans le cas franco-serbe aucun
fait qui, une fois établi, constitue la violation d’une obligation
internationale ; il y a des contrats passés entre un Gouverne-
ment, d'un côté, et, de l’autre, des banques, des compagnies
ou des particuliers, contrats régis par le droit-zmterne du débi-
teur ou du créancier, tel que le reconnaît la Cour elle-même,
et dont la violation n’est, par conséquent, qu’un acte de droit
privé.

4. — Encore une considération. Un État peut prendre fait
et cause pour ses ressortissants. C’est sous l'égide de ce prin-
cipe que la France a assumé devant la Cour la défense des
intérêts des porteurs français.

Mais quels sont, dans cette affaire, les ressortissants de la
France ? Qui sont les porteurs français ?

Personne ne le sait. Personne ne peut le savoir. Étant
donné la nature des titres, librement transmissibles, les porteurs
français de l’époque du compromis peuvent même n'être plus
des porteurs. Et alors, où trouverons-nous la légitimité de
l'intervention de la France? Le. Gouvernement français lui-
même ignore quels sont ceux de ses ressortissants pour les-
quels. il plaide. Dans les cas Mavrommatis, Wimbledon, Haute-
Silésie, on savait bien qui étaient les ressortissants grec ou
allemands. Les procès respectifs contenaient leurs noms. —
65 ARRÊT N° I4. — OPINION DISSIDENTE DE M. PESSOA

Ici, non; ici on ne les connaît pas et on n’a pas le moyen de
les connaître. On est en face d’un État qui prend fait et
cause pour des personnes inconnues et anonymes.

Tl est vrai que la Serbie, malgré cela, a accepté le compro-
mis; mais la compétence de la Cour ne peut pas avoir comme
base la volonté ou la tolérance des Parties. La Cour ou est
compétente de par son Statut, ou ne l’est pas. Si elle ne l’est
pas, Paccord des Parties ne peut lui donner un pouvoir que sa
loi fondamentale lui refuse. |

5. — Pour les raisons que je viens d'exposer, il m’a paru
que la Cour aurait dû se déclarer incompétente et laisser
ainsi libre aux États la. voie de l'accord direct ou celle de
l'arbitrage.

II.
L'INTERPRÉTATION DES PARTIES.

6. — Il n’y a pas de doute que tantôt les contrats, tantôt
les titres, tantôt les prospectus des emprunts serbes contiennent
la clause or. Mais cette constatation matérielle est indifférente
pour le jugement de la question. Ce qu’il importe de savoir,
c'est si cette clause représente réellement le résultat d’un accord
préalable, réfléchi et délibéré entre les Parties, et si elle tra-
duit de la part de la Serbie l'intention et l'engagement for-
mel de supporter la dépréciation de la monnaie française. Or,
les allégations produites sur ce sujet par le Gouvernement
serbe ont fait naître en mon esprit des doutes que les considé-
rants de l’arrêt ne sont pas‘ parvenus à dissiper.

7. — La dépréciation du franc commença en 1915. À cette
époque, la livre sterling monta à frs. 27,96 (au lieu de 25,22),
et le dollar à frs. 6,09 (au lieu de 5,18). En 1916, les extrêmes
furent : livre, de frs. 27,8r à frs. 28,97; dollar, de frs. 5,86 à
frs. 6,50. À partir de 1919, la chute se précipita dans des
proportions alarmantes, comme le démontre le tableau de
. moyennes suivant :
66 ARRÊT N° I4. — OPINION DISSIDENTE DE M. PESSÔA

Années. Livre. Dollar.
1919 31,844 7:307
1920 "52,676 14,476
1921 52,204 13,541
1022 54,633 15,013
1923 75,689 16,572
1924 85,682 19,414

En 1925, la dépréciation s’aggrava encore (I livre = 102,237 frs. ;
1 dollar = 21,17 frs.). En 1926, au mois de juillet, une livre
valait. 243 francs! Au second semestre de cette méme année
la réaction commença: le franc fut se revalorisant, et depuis
1927 il représente à peu près un cinquième de sa valeur
(£r = 124,21 frs. ; $1 = 25,50 frs.).

Or, de 1915 à 1928, durant presque 14 ans, durant 27 semes-
tres accomplis, les porteurs des emprunts serbes, en dépit
de l'énorme dépréciation du franc et de la perte de millions
que cette dépréciation représentait pour eux, ont reçu tran-
quillement, sans protestation ni réclamation, en francs-papier
ainsi dépréciés, les intérêts de leurs titres.

Est-il admissible qu’ils eussent agi de cette façon s’ils avaient
été convaincus que les contrats leur garantissaient le paiement
en or?

Ce fait semble démontrer que, pour les créanciers eux-mêmes,
la clause or, attachée au paiement des intérêts et de l’amor-
tissement des emprunts, n’a pas la signification qui aujourd’hui
lui est attribuée.

8. — Pour l'arrêt, « la période qui peut présenter de l’impor-
tance au sujet de l'attitude des porteurs français est comprise
entre I919 environ et 1925 environ », car, avant 1919, l'écart
entre la valeur de la monnaie française et la base or était
« faible », et en 1925 « il lui semble » qu'ont commencé les négo-
ciations diplomatiques entre les deux Gouvernements (pages
37 et 38).

La dépréciation du franc commença en I9I5 et non pas
en I919, comme nous l'avons montré plus haut, et depuis
le commencement elle ne fut pas si faible que cela, vu qu’elle
excéda les 10%, ce qui, sur un total d'intérêts supérieur
à 40 millions, représente une valeur assez considérable. En
ce qui concerne le terme final de la période pendant laquelle
67 ARRÊT N° I4. — OPINION DISSIDENTE DE M. PESSOA

les porteurs ont reçu les paiements en papier, le compromis,
qui est du IQ avril 1928 et qui doit l'emporter sur toute infor-
mation dépourvue de preuves, déclare que ces paiements ont
eu lieu jusqu'à cette date (« Jusqu'à présent », dit l’article pre-
mier). Nous avons donc raison en plaçant cette période entre
1915 et 1928. |

Mais passons outre et acceptons la période fixée par l'arrêt,
c'est-à-dire de I9I9 à 1925.

Nous nous trouvons alors devant ce fait:

La valeur totale des emprunts serbes est de gio millions
de francs. Leurs intérêts annuels correspondent à 40.725.000
francs. Ces chiffres, selon l'arrêt, représentent de l'or.

En 1970, la dépréciation du billet de banque français fut de
21%. En touchant en papier leurs 40.725.000 francs d'intérêts,
les porteurs perdirent 8.552.250 francs. En 1920, dépréciation
53%, préjudice 21.584.250. En 1921, dépréciation 52%,
préjudice 21.177.000. En 1922, dépréciation 34%, préjudice
21.991.500. En 1923, dépréciation 67%, préjudice 27.285.750.
Finalement, en 1924, dépréciation 71 %, préjudice 28.914.750.
— Nous n’y incluons pas même le premier semestre de 1025.

De sorte que, de 1919 à 1924, les porteurs des titres serbes —
parmi lesquels des porteurs pour ainsi dire permanents, des
banquiers, des compagnies possédant dés l’époque de la souscrip-
tion des milliers de titres — reçurent, au lieu de 244.350.000
francs, moins que la moitié, c’est-à-dire 114.844.500 francs,
subissant ainsi un préjudice de 129.505.500 francs !

Et devant cette perte colossale ils n’articulérent jamais une
protestation ou une réclamation, ni auprés des gouvernements,
ni auprès des tribunaux, ni même auprès des journaux |!

9. — On dira que tous les porteurs ne sont pas des porteurs
français, et que, à la charge de ceux-ci, qui sont les seuls
représentés dans la cause, on ne peut pas porter la totalité
de cet énorme préjudice. Mais la grande majorité est composée
de porteurs français, la plus grande partie des pertes leur
incombe, et leur inaction prouve bien qu'eux aussi étaient
certains que le débiteur n'était pas obligé au paiement en or.
Le silence des créanciers d’autres nationalités montre que
cette conviction était unanime. |
68 ARRÊT N° I4. — OPINION DISSIDENTE DE M. PESSOA

ro. — L'arrêt fait observer, pour expliquer Vinaction des
créanciers, que «les porteurs [francais] étaient en grand
nombre ; il leur fallait du temps pour s'entendre en vue d’une
action concertée et pour intéresser le Gouvernement français
à leur cause ».

Mais les porteurs français n'avaient pas besoin de se grouper
et de se concerter pour la défense de leurs droits. Cette
défense était organisée depuis le premier moment de la chute
du franc, car l'Association nationale des Porteurs français de
Valeurs mobilières, qui a demandé l'intervention du Gouver-
nement français dans cette affaire, existe depuis 1898 et a
pour but précisément « la défense des porteurs français des
valeurs mobilières françaises et étrangères émises ou négociées
en France », ainsi que le dit expressément l’article premier de
ses statuts. Au surplus, les titres des emprunts se trouvent
principalement entre les mains de compagnies, de banquiers
et de capitalistes, et ceux-ci ont des avocats à leur dispo-
sition et connaissent très bien la voie qui conduit aux gouver-
nements et aux tribunaux.

rz. — On prétend aussi que, s'agissant de titres trans-
missibles de main en main, il n’y a pas moyen d’en identifier
les porteurs pour opposer l'interprétation individuelle de
chacun à l'interprétation qui résulte des termes littéraux des
contrats. Mais l'arrêt considère les porteurs français comme
parfaitement identifiés, autrement il n'aurait pas reconnu le
Gouvernement français comme ayant qualité pour se présenter
devant la Cour. D'ailleurs, pour les fins de notre argumenta-
tion, cette identification n'est pas nécessaire, car ce que nous
alléguons, c’est qu'aucun des porteurs, quel que soit son nom,
nationalité, qualité ou profession, n'a jamais entendu les
contrats comme étant des contrats or. — La transmissibilité
des titres renforce notre argument. Elle fait présumer que le
nombre des porteurs pendant la période de six ans fixée par
l'arrêt, doit avoir été vraiment formidable, et, malgré cela,
aucune opposition n’a paru dans aucun pays contre le paie-
ment ex papier des emprunts serbes !

- 12. — C’est donc un fait incontestable: de 1915, date ini-
tiale de la dépréciation du franc, à 1928, date du compromis,
69 ARRÊT N° Id. — OPINION DISSIDENTE DE M. PESSOA

ou, comme le veut l'arrêt, de 1919, date où la dépréciation
s’accentua, à 1925, date où « il semble » que les négociations
diplomatiques se sont engagées, la Serbie paya toujours en
papier, et les souscripteurs et porteurs des titres reçurent
toujours en papier, souffrant un préjudice qui, seulement pen-

dant la période de 1919 à 1924, se monte à 129.505.500 francs
sur 244.350.000 !

Voilà l'interprétation donnée aux contrats par les Parties.

13. — Mais d’autres faits, de la plus haute importance,
démontrent que telle était la conviction générale. Les débats
de l'affaire ont, en effet, permis de voir bien clairement que,
non seulement les porteurs mais aussi les banquiers et, ce qui
est plus grave, le Gouvernement français lui-même, n'inter-
prétaient pas autrement les contrats. |

C'est ainsi que toutes les fois que la Serbie exigeait de l'or
en acompte de ses emprunts, les banques lui faisaient payer,
sous le nom de primes forfaitaires, une somme complémentaire.

C'est ainsi que, en 1921, la Serbie n'ayant pas encore reçu
une partie (14 millions de francs) de son emprunt de 1913, ce fut
en francs-papier, déjà fortement dépréciés (x livre = frs. 52,204;
x dollar = frs. 13,541), qu'on lui a remis cette somme.

C'est ainsi que, lorsque, en conséquence des difficultés de la
guerre, la France, d'accord avec l'Angleterre, s’est chargée de
fournir à la Serbie les fonds nécessaires aux paiements dus
aux porteurs de ces mêmes emprunts, ce fut en francs-bapier
déjà dépréciés, qu’elle fournit les provisions réclamées. Les
avocats français affirment qu’on ignorait la destination des
provisions en question; mais la Serbie, par divers documents,
a prouvé le contraire.

14. — On fait observer que ces faits ne peuvent pas être
opposés aux porteurs, qui n’en ont pas la responsabilité. Mais
ils servent à montrer comment les contrats étaient interprétés
par tous ceux qui prenaient part à leur exécution. Du reste,
quant au dernier fait (des fonds papier fournis à la Serbie par
le Gouvernement français pour les paiements de ces mêmes
emprunts), comme la Partie qui se présente devant la Cour
70 ARRÊT N° 14. — OPINION DISSIDENTE DE M. PESSÔA

est justement non pas les porteurs, mais le Gouvernement
français, le fait est parfaitement opposable à ce dernier.

15. — Il est facile de comprendre pourquoi les emprunts
ont toujours été interprétés ainsi.

A la date des emprunts, le billet de banque français avait,
depuis longtemps, la méme valeur que Vor; son crédit reposait
solidement sur la confiance universelle et offrait les plus
complètes garanties de stabilité On disait indifféremment
franc-papier, franc français ou franc-or; tout était franc.
Chacune de ces formules exprimait la même idée, étant donné
que le billet et Vor s’équivalaient exactement. Payer en
monnaie métallique ou payer en monnaie papier, c'était tou-
jours payer en ov. Personne ne s’imaginait que cette parité
pourrait disparaître. On ne voyait donc dans la clause or qu’une
garantie pour le porteur français de ne pas rester exposé aux
surprises de l’oscillation du change étranger et d’être payé
dans sa monnaie nationale, c’est-à-dire en francs.

C'est ce qu'a reconnu l'arrêt du Tribunal de la Seine du
26 juillet 1926, lequel, dans une affaire où le Gouvernement
brésilien était Partie, a décidé que la caution or, assurée alors
par le Brésil, avait eu seulement pour but de « donner à sa
propre monnaie une stabilité certaine, qu’elle n’avait pas à
l'époque du contrat ». (Clunet, 1927, p. 95.)

C’est ce que reconnaît le Mémoire français lui-même: après
avoir rappelé que les stipulations concernant le paiement en
or « étaient, avant I914, fréquemment employées par les
États dont la monnaie nationale était sujette à varier et qui
faisaient appel aux capitaux de l'étranger », il arrive à cet
aveu: « C’est dans ces conditions que le Brésil a été amené à

les insérer dans la majeure partie de ses emprunts. »

16. — C'est donc un fait incontestable que les Parties,
pendant de longues années, en parfaite harmonie de vues, ont
interprété et exécuté les contrats comme emprunts papier,
tels qu’ils étaient généralement entendus. Or, c’est une règle
de droit consacrée par la généralité des législations que celle
qui se trouve dans l’article 1156 du Code civil français, et en
vertu de laquelle, dans l'interprétation des contrats, « on doit
rechercher quelle a été la commune intention des Parties
71 ARRÊT N° I4. — OPINION DISSIDENTE .DE M. PESSÔA

plutôt que s'arrêter au sens littéral des termes ». Comme nous.
l'avons fait sentir dès le commencement, ce n’est pas la signi-
fication - littérale des termes des contrats serbes qui doit être
prise en considération pour bien juger l'affaire, mais l'intention
des Parties. Peu importe que ces termes ne soient pas ambigus :
sur les termes des contrats, même les plus clairs, prévaut
l'intention qui les a dictés, si l'exécution, donnée par les Par-
ties, prouve que cette intention n'était pas précisément celle
qui résulte du sens littéral des mots. |

17. — Admettons, toutefois, que les raisons qui précèdent
ne soient pas juridiquement fondées. Alors il faut reconnaître
au moins qu'il s’agit d’un cas douteux, ce qui, du reste, appert
du fait même qu’il a été soumis à la Cour, et, dans ces condi-
tions, il y a lieu de lui appliquer le principe de droit selon
lequel, « dans le doute, la convention s’interprète contre celui
qui a stipulé et en faveur de celui qui a contracté l'obligation ».
(Code civil français, article 1162.)

ITT.

LE CODE CIVIL FRANCAIS ET D’AUTRES LOIS
D’ORDRE PUBLIC.

18. —- Mais supposons que la mention o7 des contrats serbes
constitue en effet un engagement de paiement en or ou son
équivalent, contre les. risques de la dépréciation de la monnaie
frangaise.

Dans ce cas, la clause or n’aurait pas de validité, et les
contrats ne seraient pas exécutables en France.

La loi qui régit les conditions et Ja monnaie du paiement
dans des contrats comme ceux qui font l’objet de cette affaire,
passés entre un Etat et des souscripteurs ou porteurs particu-
liers d’un autre Etat, est la loi territoriale du pays où le paie-
ment s’effectue. Ce principe se rencontre dans de nombreux
livres de doctrine; il est consacré par la jurisprudence fran-
çaise, comme nous le verrons plus loin, et figure déjà dans un
_Code de Droit international privé, adopté par plusieurs nations,
le Code Bustamante, dont l’article 170 dispose que «la loi
72 ARRÊT N° I4. — OPINION DISSIDENTE DE M. PESSÔA

locale réglemente les conditions du paiement et la monnaie
en laquelle il doit être fait ».

Or, l’article 1895 du Code civil français est ainsi conçu:

« L'obligation qui résulte d’un prêt en argent, n’est
toujours que de la somme numérique énoncée au contrat.

S'il y a eu augmentation ou diminution d’espéces avant
l'époque du paiement, Ze débiteur doit vendre la somme
numérique prétée, et ne doit rendre que celte somme dans
les espèces ayant cours au moment du parement. »

‘Rien de plus clair: le débiteur doit rendre la somme numé-
rique prétée et ne doit rendre que cette somme dans les espèces
ayant cours au moment du paiement.

Cette loi était en vigueur à l’époque où les emprunts serbes
ont été contractés et ne pouvait pas être ignorée par les sous-
cripteurs. Ceux-ci savaient donc que, en payant en papier,
qui est une des monnaies ayant cours légal (loi du 12 août
1870), le débiteur s’acquitterait de son obligation, et le créancier
n'aurait pas le droit de refuser le paiement : le refus impliquerait
même un délit, prévu expressément à l’article 475, $ 11, du
Code pénal.

19. — En matière de contrats, dira-t-on, la volonté des
Parties est la loi suprême, et les Parties, dans notre cas, auraient
très bien pu avoir l'intention d’exclure le paiement en billets
de banque et stipuler le paiement exclusif en or.

Non, ce ne serait pas possible: les lois qui règlent le pouvoir
libératoire des monnaies sont des lois d'ordre public, car
elles intéressent directement l’économie du pays et l’ordre social,
et, partant, les conventions particulières ne peuvent rien contre
elles. C’est le principe consacré par l’article 6 du Code civil
français: « On ne peut déroger par des conventions particu-
lières aux lois intéressant l’ordre public. »

« La règle», disent Aubry et Rau, «la règle que les paiements
de sommes d’argent doivent être faits d’après la valeur nomi-
nale des espèces à l'époque où ils sont effectués, dant fondée sur
un intérêt d'ordre public, il en résulte que toute convention qui
y porte directement ou indirectement atteinte doit être regardée
comme nulle. » (Cours de Droit civil, 4% éd., vol. IV, § 318.)
73 ARRÊT N° 14. — OPINION DISSIDENTE DE M. PESSÔA

« Les billets de la Banque de France », dit Planiol, « peu-
vent être employés dans les paiements à la place de l'or et de
l'argent, et cela quelle que soit la somme à payer. Le créancier
n'a pas le droit de la refuser et toutes les conventions contraires
sont nulles, la loi qui donne cours légal aux billets de banque
étant d'ordre public. » (Traité de Droit ci, vol. II, 6° éd.
P. 144, n°23)

Mais on n’a pas besoin d’avoir recours à la doctrine pour
prouver le caractère d’ordre public de l'article 1895 du Code
civil français. Ce caractère lui est reconnu par le Code pénal,
lorsque, par l'article 475, $ 11, comme nous l'avons déjà
remarqué, il punit « ceux qui auraient refusé les espèces et
monnaies nationales non fausses ni altérées, selon la valeur pour
laquelle elles ont cours ».

20. — En outre du Code civil, d’autres lois d’ordre public,
la loi du cours légal (12 août 1870) et celle du cours forcé :
(5 août 1914) s’opposent en France à la légitimité de la clause or.

IV.
LA JURISPRUDENCE FRANÇAISE.

21. — L'arrêt admet aussi cette conclusion quant au cours
forcé, mais fait une distinction d’après laquelle « toute stipu-
lation or est nulle quand elle concerne une transaction inté-
rieure, mais il n'en est pas ainsi quand il s’agit de contrats
internationaux, même si le paiement doit intervenir en France.»

Et il invoque à son appui la jurisprudence française (page 46).

Mais la jurisprudence française relative à cette matière ne
réunit pas encore les conditions de continuité, d’uniformité
et de fixité dont elle a besoin pour s'imposer. Les débats ont
montré clairement que, pour juger de la validité ou de la non-
validité de la clause or, cette jurisprudence se fonde tantôt.
sur la nationalité des Parties, tantôt sur leur domicile, tantôt
sur le lieu de paiement, tantôt sur la nature de la convention.

Il y a des arrêts pour toutes les opinions.

Quoi qu’il en soit, M. Georges Hubrecht, dans un livre paru
il y a à peine cinq mois, et où il étudie longuement toutes les
phases de cette jurisprudence et non pas seulement quelques
arrêts, constate que, après toutes ses modifications, elle semble
74 ARRÊT N° Id. — OPINION DISSIDENTE DE M. PESSÔA

s'être fixée sur ce principe: « C’est le lieu de patement qui est
seul déterminant pour décider si la clause or ou la clause
monnaie étrangère est valable ou non en raison du cours
forcé. »

Tl ne suffit donc pas qu'il s'agisse d'une convention interna-
tionale, pour rendre aussitôt inapplicable la loi du cours forcé ;
il faut tenir compte du lieu des paiements découlant de la
convention: s’ils s'effectuent en France, la loi française du cours
forcé est applicable.

« Dans tous les paiements de francs français à faire en
France », dit M. Savatier, « les lois fiducraires françaises s’ap-
pliquent obligatoirement ; franc-bapier et franc-or, au sens où
nous les avons définis, sont nécessairement réputés identiques.
Au coritraire, aucun texte n’impose l'application à l'étranger
des lois de police et de sûreté, telles que celles qui nous occu-
pent.... On voit à quel signe simple et facile se reconnaitra,
dans les relations internationales, la validité de la clause en or;
il suffira de consulter le leu du paiement. » (Dalloz, 1926,
2, 107.)

Et M. Niboyet: « Le cours forcé s'impose dans les rapporis
internationaux au même titre que dans les rapports internes dés
l'instant où le paiement doit avoir lieu sur le territoire français. »
(Revue de Droit international privé, 1925, pp. 161 et suiv.)

22. — On parle de la loi du 25 juin 1928 (postérieure de
deux mois au compromis) qui a aboli le cours forcé établi par
la loi du 5 août 1914, et, après avoir défini le franc, unité
monétaire française, déclare (article 2) : « La présente défini-
tion n'est pas applicable aux paiements internationaux qui, anté-
rieurement à la promulgation de la présente loi, ont pu valable-
ment être stipulés en francs-or. »

Mais, de cette disposition, aucun argument ne peut être
déduit pour la solution de l’affaire franco-serbe. Un acte
postérieur au différend et émanant exclusivement de lune des
Parties ne peut ere invoqué contre le droit antérieurement acquis
de l’autre Partie.

23. — Les considérations exposées dans ce dernier chapitre
servent à démontrer que, même en admettant l'obligation du
75 ARRÊT .N° I4. — OPINION DISSIDENTE DE M. PESSÔA

paiement en or, les conclusions de l'arrêt sont trop absolues :
il aurait dû prendre en considération les restrictions que les:

lois françaises d’ordre public — le Code civil, la loi du cours
légal et celle du cours forcé — opposent à l'autorité de la
Cour.

(Signé) EPiTACIO Prsséa.
